The facts in this case are substantially the same as in the case of St. L., I. M.   S. Ry. Co. v. Lewis, 39 Okla. 677,136 P. 396; and it appears that the instant case should be affirmed upon the authority of that case.
Other cases involving the same character of breach of duty by carriers of passengers and to the same effect, which seem to supply answers to such questions presented by the defendant in the instant case as are not expressly decided in the case ofSt. L., I. M.   S. Ry. Co. v. Lewis, supra, are the following:St. L., I. M.   S. Ry. Co. v. Hook, 83 Ark. 584, 104 S.W. 217;Draper v. Evansville   Terre Haute R. Co., 165 Ind. 117, 74 N.E. 889, 6 Ann. Cas. 569, and notes; Brackett v. Southern Ry.Co., 88 S.C. 447, 70 S.E. 1026, Ann. Cas. 1912C, 1212;Missouri, K.   T. R. Co. v. McCutcheon, 33 Tex. Civ. App. 557,77 S.W. 232; International   Great Northern R. Co. v. Doolan,56 Tex. Civ. App. 503, 120 S.W. 1118; Chicago, R.I.   G. Ry.Co. v. Groner, 43 Tex. Civ. App. 264, 95 S.W. 1118. TexasMidland R. Co. v. Little (Tex. Civ. App.) 77 S.W. 958;Missouri, K.   T. R. Co. of Texas v. Byrd, 40 Tex. Civ. App. 315,89 S.W. 991; Cincinnati, N. O.   T. P. Ry. Co. v. Mounts,
31 Ky. Law Rep. 1162, 104 S.W. 748; Boothby v. Grand Trunk *Page 306 Ry., 66 N.H. 342, 34 A. 157. Also see Bannister v. H. JevneCo. (Cal.) 151 P. 546.
Among the numerous reported cases involving questions of liability for personal injuries resulting from two or more causes, including as one such cause the negligence of the party against whom the action is brought, are the following.Pacific Telephone   Telegraph Co. v. Hoffman, 208 Fed. 221, 125 C. C. A. 421; Patton v. Southern Ry. Co., 82 Fed. 979, 27 C. C. A. 287; The Joseph B. Thomas (D.C.) 81 Fed. 578; Donnelly v.Ft. Dodge Portland Cement Corporation (Iowa) 148 N.W. 982;Clark v. Public Service Electric Co., 86 N.J. Law 144, 91 A. 83; Helena Gas Co. v. Rogers, 104 Ark. 59, 147 S.W. 473;City of Louisville v. Bridwell, 150 Ky. 589, 150 S.W. 672;Thoresen v. St. Paul   Tacoma Lumber Co., 73 Wn. 99, 131 P. 645, 132 P. 860; Freeman v. Missouri   K. Telephone Co., 160 Mo. App. 271, 142 S.W. 733; Schermerhorn v. New York Central  H. R. Co., 33 App. Div. 17, 53 N.Y. Supp. 279; Burk v. CreameryPackage Mfg. Co., 126 Iowa, 730, 102 N.W. 793, 106 Am. St. Rep. 377; Siegel, Cooper   Co. v. Trcka, 218 Ill. 559, 75 N.E. 1053, 2 L. R. A. (N. S.) 647, 109 Am. St. Rep. 302;Commonwealth Electric Co. v. Rose, 214 Ill. 545, 73 N.E. 780. Also see 1 Shearman   Redfield on the Law of Negligence (6th Ed.) sec. 39, p. 76.
For cases, though not involving personal injuries, that are in point in principle and by analogy of reasoning, seeChicago, Rock Island   Pacific Ry. Co. v. McKone, 36 Okla. 41,127 P. 488, 42 L. R. A. (N. S.) 709; St. Louis   SanFrancisco R. Co. v. Dreyfus, 42 Okla. 401, 141 P. 773, L. R. A. 1915D, 547. *Page 307 
Among the cases not already cited showing that, where a personal injury has been caused in any substantial part by actionable negligence, as well as where so caused in whole, the right of recovery is not defeated by the fact that some other physical condition for which the negligent party is not responsible superinduced or enhanced the injury, and that such other physical condition affects only the amount of damages recoverable, are the following: Webber v. Old Colony Street Ry.Co., 210 Mass. 432, 97 N.E. 74; Standard Oil Co. v. Bowker,141 Ind. 12, 40 N.E. 128; Louisville   N. R. Co. v. Northington, 91 Tenn. (7 Pickle) 56, 17 S.W. 880, 16 L. R. A. 269; Miehlke,Respondent, v. Nassau Electric Ry. Co., 129 App. Div. 438, 114 N Y Supp. 90; Waterman v. Chicago   Alton R. Co., 82 Wis. 613, 52 N.W. 247, 1136; Herndon, Respondent, v. City ofSpringfield, 137 Mo. App. 513, 119 S.W. 467; Hope v. Troy  Lansingburg R. Co., 40 Hun, 638; Owens v. K. C., St. J.   C. B.R. Co., 95 Mo. 169, 8 S.W. 350, 6 Am. St. Rep. 39.
The only errors presented for our consideration involve the single inquiry as to whether the verdict is sustained by sufficient evidence.
It is well settled that, if there is any evidence, including all premissible inferences therefrom, reasonably tending to support the verdict, the same must be accepted as true, in reviewing a law case in the Supreme Court, and is sufficient.Johnson v. Johnson, 43 Okla. 582, 143 P. 670; McKemie v.Albright, 44 Okla. 405, 144 P. 1027; City of Guthrie v.Snyder, 43 Okla. 334, 143 P. 8; Cummins v. Bridges,42 Okla. 200, 140 P. 1146; McConnell v. Watkins, 42 Okla. 214,140 P. 1167; Great Western Coal   Coke Co. v. Serbantas,50 Okla. 118, 150 P. 1042. *Page 308 
Among the cases either defining "tend" or "tending," or otherwise throwing light upon the meaning of the term "reasonably tending to prove," as used in ascertaining if there is any evidence of a fact in issue justifying or requiring its submission to the jury, are the following: Vigel v. Naylor, 24 How. 208, 16 L.Ed. 646; Shaw v. New Year Gold Mines Co.,31 Mont. 138, 77 P. 515; White v. State, 153 Ind. 689, 54 N.E. 763; Nash v. State, 61 Tex.Crim. R., 134 S.W. 709; Hogue v.State, 93 Ark. 316, 124 S.W. 783, 130 S.W. 167.
In the brief for the defendant its actionable negligence, or, in other words, its breach of duty to the plaintiff, is admitted as follows:
"It may be admitted for the purpose of the argument * * * that the colored waiting room of the defendant at Greenfield was not properly warmed, and was used on the day in question to a large extent for the storage of Irish potatoes; * * * that the defendant, by reason of a custom or usage, as well as under the laws of the state, was under the duty to provide for a reasonable length of time before the arrival of its trains a waiting room for colored passengers, well warmed and comfortable in other respects; and that the plaintiff presented himself at the defendant's station, for the purpose of taking passage on its train, within a reasonable time prior to its scheduled arrival; or, in other words, it may be admitted that the defendant was under a duty to the plaintiff to provide a waiting room well warmed and comfortable, and that it breached that duty."
After making this admission the defendant proceeds to argue in its brief: (1) That there is no evidence reasonably tending to prove that defendant's negligence was the proximate cause the plaintiff's injuries, there being no medical testimony to that effect; and (2) that, *Page 309 
even if plaintiff's injuries did result from exposure to cold weather, there is no evidence reasonably tending to prove that it resulted from defendant's negligence, and not from his prior exposure. The true answer to these propositions seems obvious and conclusive against the defendant.
In examining this question we may as well say at the outset that, in view of plaintiff's prior good health, of his immediately following sufferings and afflictions, and of the absence of any evidence that there was any cause, other than exposure to the extremely cold weather under consideration, of his said subsequent sufferings and afflictions, which came as if the natural sequence of such exposure, we deem it too clear to justify discussion that there is sufficient evidence to warrant the inference that such sufferings and afflictions were proximately caused by such exposure.
The undisputed evidence not only shows defendant's breach of duty to plaintiff, as admitted in the above quotation from the former's brief, but it also shows that, as the proximate result of defendant's neglect to perform its duty to plaintiff in this regard, the latter, for about 30 minutes, suffered severely from cold at a time when his naturally diminished powers of resistance, or, in other words, his ability and disposition to produce body heat within himself, was much below normal, and far from equal to the excessive demands of the occasion. The defendant must have known that passengers coming any considerable distance in such extremely cold weather to its station, with consequent diminished supply of body fuel and decreased capacity to produce body heat, would be in great need of the aid of external heat to prevent *Page 310 
physical suffering while waiting for its train in the more or less relaxed state that ordinarily follows such journeys; and it is at least a reasonable, and therefore permissible, inference that a duly comfortable waiting room would have prevented much, if not practically all, of plaintiff's suffering from cold while waiting about 30 minutes at defendant's station. It thus appears that the evidence as to defendant's breach of duty and plaintiff's consequent suffering for 30 minutes next after arriving at the station is sufficient to sustain the verdict and judgment without reference to his subsequent afflictions. However, as the instructions to the jury indicated said subsequent afflictions as the principal injury for which plaintiff demanded damages, and the defendant's argument in its brief assumes that the damages allowed were predicated alone upon the same, we feel that we should also discuss the question as to whether the evidence reasonably tends to prove the defendant's said negligence proximately caused the same or any substantial part thereof.
Although expert opinion testimony may be forensically necessary to insure a correct inference by a jury from the proven basic facts upon which such testimony and such inference are alike based, such testimony is not binding upon the jury, but is merely advisory and intended to aid it in sound reasoning and correct conclusions from such proven basic facts; and, in cases where such testimony is admissible, it would seem that such testimony, strictly speaking, can never be regarded as legally necessary to sustain a jury's inference from such proven basic facts, though the court may not know such inference to be correct, unless the court is convinced and can say such inference is unwarranted (3 Modern Law *Page 311 
of Evidence, by Chamberlayne, sec. 2377, p. 3229; 2 Jones, Commentaries on Evidence, secs. 367, 392; Congress   E. SpringCo. v. Edgar, 99 U.S. 645, 25 L.Ed. 487; Union Ins. Co. v.Smith, 124 U.S. 405, 8 Sup. Ct. 534, 31 L.Ed. 497; Head v.Hargrave, 105 U.S. 45, 26 L.Ed. 1028; Colley v. Sapp,44 Okla. 16, 142 P. 989, 1193); but in the instant case the defendant produced such expert testimony from a physician who supplied much that might be thought lacking in the evidence adduced by the plaintiff as to the proximate cause of his subsequent afflictions, especially as to the proximate cause of his being "puny" and "stove up" at the time of the trial.
The defendant erroneously contends, upon the inapplicable authority of Solts v. Southwestern Cotton Oil Co.,28 Okla. 706, 115 P. 776, quoting with approval Patton v. Texas  Pacific Ry. Co., 179 U.S. 658, 21 Sup. Ct. 275, 45 L.Ed. 361, and other authorities to the same effect, that the testimony leaves the matter uncertain, in that either plaintiff's drive to the station in an open vehicle or his 30 minutes' wait thereat without the aid of external heat may have brought about his subsequent afflictions, only for the latter of which causes the defendant is responsible, so that the jury is left to guess between these two causes, and find that the negligence of the defendant is the real cause, when there is no satisfactory foundation in the testimony for that conclusion, as if said causes were inconsistent, and the existence of one negatived the existence of the other. This contention would be sound and these authorities applicable if only one of these two causes could have produced such subsequent affliction, if these causes could not have operated together to produce the same, and, further, if the evidence *Page 312 
furnished no criterion by which the jury might find that defendant's negligence was the real cause of the whole or some substantial part of such subsequent afflictions; but the contention is not sound and the authorities are not in point here, where both causes together or the defendant's negligence alone may have produced these afflictions, and we are unable to say that the evidence does not afford a basis from which the jury may reasonably have inferred that but for said 30 minutes' wait in the cold the plaintiff would not have suffered any or some substantial part of such afflictions.
It is at least a matter of common positive knowledge that one so thinly clad that his sufferings from cold would be intense and of serious after effect, if not fatal, in an hour and a half of exposure to extremely cold weather, may expose himself to the same weather for a moment or somewhat longer without experiencing any considerable discomfort; and it would seem that, in the light of common knowledge that the need of the aid of external heat increases with each moment of such exposure when the demand for body heat exceeds its ability to produce a sufficiency from within, and that, if a person had such aid before passing the determinate rallying point, no subsequent affliction would result therefrom, this court cannot say that an inference that plaintiff's subsequent afflictions were due in whole or in some substantial part to his exposure at the defendant's station is unwarranted. Indeed, such an inference would seem to rest upon practically as solid ground as the inference that plaintiff's suffering at the station for 30 minutes was due in whole or in some substantial part to his exposure at the time, rather than to his prior exposure, which latter must have contributed to an extent difficult *Page 313 
to determine to his suffering during said 30 minutes, and, however improbable, it is not impossible that before his arrival at the station he had so far passed a determinate rallying point that the heat of a reasonably comfortable waiting room would have relieved his conscious suffering but little.
As to whether and to what extent defendant's breach of duty to the plaintiff caused plaintiff's subsequent affliction, as well to whether and to what extent such breach of duty caused plaintiff's suffering at the station, was a question for the jury, which its verdict finally determined. See all the cases hereinbefore cited.
If, as must be admitted, it is impossible to find in the record in the instant case evidence indicating the precise lines between the injury suffered after plaintiff's arrival at the station and defendant's breach of duty as the proximate result of his prior exposure only and the injury suffered only as the proximate result of such breach of duty, and difficult to find any satisfactory measure by which to determine the extent of the injury and consequent amount of damages properly chargeable to the defendant, such considerations apparently have not in the past history of personal injury cases prevented the submission of such questions to the jury nor affected the conclusiveness of its verdict. Similar difficulties often present themselves in determining the amount of damages (St. L.   S. F. R. Co. v. Long, 41 Okla. 177, 137 P. 1156, Ann. Cas. 1915C, 432, with notes), and indeed equally difficult tasks have been by legislation specifically imposed upon juries, as, e. g., where in giving damages for injuries caused by the combined negligence of a plaintiff and a defendant the jury is required to *Page 314 
return a verdict for only such part of the whole amount as is apportionable to the negligence of the defendant.
In the case of St. L., I. M.   S. Ry. Co. v. Hook, supra, an unwarmed depot case, it was held:
"Where a passenger was compelled to wait several hours in an unheated waiting room at a passenger depot, and contracted a cold there which developed into a case of pneumonia within 36 hours, and there was evidence tending to show that the pneumonia resulted from the exposure, the jury were justified in finding that the condition of the waiting room was the cause of the disease, and in holding the railroad company liable."
In that case the passenger, a child, had been exposed to the cold in going 300 yards to the station, and if, as is said, pneumonia is infectious, and in a measure contagious, the child may have contracted the same from another child in the same family who had just recovered from that disease.
In Texas Midland R. R. Co. v. Little, supra, an unwarmed depot case, it was held:
"In a husband's action for the suffering of his wife, occasioned by the unwarmed condition of defendant railroad company's depot, the fact that the wife was cold when she entered the depot would not affect the right to recover for suffering for continued or increased cold thereafter, occasioned by its unwarmed condition."
In the case of Chicago, R.I.   G. Ry. Co. v. Groner, supra,
an unwarmed depot case, it was held:
"Where the wife of the plaintiff had consumption at the time of her exposure to cold through the negligence of the defendant, and such negligence reasonably and naturally aggravated the disease and hastened her death, the defendant would be liable if such death was a proximate *Page 315 
result of said negligence. In such case the defendant's negligence would be a contributing cause of the death, and the negligence could not be excused on the ground that death would have occurred later. This fact goes only to the amount of damages."
In Missouri, K.   T. Ry. Co. v. McCutcheon, supra, an unwarmed depot case, it was held:
"Where, in an action for injuries resulting from exposure to the inclement weather, plaintiff alleged and the evidence showed that her ovaries had become affected, it was permissible for her to testify to the effect that such diseased condition would naturally have upon other organs of the body, though there was no allegation as to the effect upon such other organs."
We have found no case in which the plaintiff, without qualifying as an expert, has been denied the right to testify to subsequent illness as a result of exposure to inclement weather; and in the case last above quoted, as will be seen from the quotation, a witness was allowed to testify to the natural effect of a bodily condition, while in the case ofInternational   G. N. R. R. Co. v. Doolan, supra, the plaintiff testified that she "took cold from the exposure," etc.
In the case of Standard Oil Co. v. Bowker, supra, it was held:
"That plaintiff disobeyed his physician's instructions, in taking improper exercise, which contributed to his ailment, will not prevent a recovery, but only goes to the amount of damages."
In the case of Louisville   N. R. Co. v. Northington, supra,
it was held:
"In an action for negligent killing, where galloping consumption was claimed by defendant to have been the cause of the death, which occurred about a month after *Page 316 
the accident, the court having instructed that, 'if the injury was slight and of such a character as to simply aggravate the disease, and he died of the disease, and not of the injury, then plaintiff cannot recover,' there was no error in adding, 'but, if the death was hastened or occurred sooner by reason of the injury, * * * then the injury was the cause of the death.' "
In Miehlke v. Nassau Electric Railroad Co., supra, it was held:
"A passenger injured by the negligence of a railroad company need not have been physically sound in order to recover for injury actually sustained."
The cases hereinbefore cited as defining "tend" and "tending" and as otherwise throwing light upon the question also support the view that in the instant case the evidence reasonably tends to support the verdict.
The jurors, in the light of common experience and knowledge, may have inferred either that plaintiff had not passed a determinate and easy rallying point when he reached the station, or, if so, that he had not so far passed the same but that his subsequent sufferings and afflictions would have been substantially less if a duly comfortable waiting room had been provided for him; and, if defendant's breach of duty proximately caused either the whole or any substantial part of plaintiff's sufferings while at the station, or the whole or any substantial part of his subsequent sufferings and afflictions, it was liable for the damages given against it in this action.
For the reasons stated, the judgment of the trial court should be affirmed.
COLLIER, C., not participating.
By the Court: It is so ordered. *Page 317